UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BARREN,    a/k/a   James   Willie    Jones,   a/k/a    Vincent
Hutchins,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00053-PJM-1)


Submitted:   June 29, 2012                    Decided:      July 12, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, LAW OFFICES OF NATHANSON & POMMETT,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States   Attorney,  Mushtaq   Gunja,   Assistant  United  States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Barren appeals his convictions and life sentence

following a jury trial on a fifty-three-count second superseding

indictment charging him with drug, money laundering, and evasion

of financial reporting offenses.                  On appeal, Barren contends

that the district court’s pretrial rulings deprived him of the

effective assistance of counsel.             Finding no error, we affirm.

            Barren first argues that the district court deprived

him   of   the   effective    assistance      of    counsel   by   permitting    an

attorney with a conflict of interest to represent him.                     To prove

ineffective      assistance   based     on    a    conflict   of   interest,     the

defendant must demonstrate that (1) counsel “operated under a

‘conflict of interest’ and (2) such conflict ‘adversely affected

his lawyer’s performance.’”             United States v. Nicholson, 611

F.3d 191, 205 (4th Cir. 2010) (quoting Cuyler v. Sullivan, 446

U.S. 335, 348 (1980)); see Mickens v. Taylor, 240 F.3d 348, 361

(4th Cir. 2001) (providing test for proving adverse effect). *                    We

conclude      that    because     ineffective          assistance     does       not

conclusively      appear   from   the    record,      Barren’s     claim    is   not



      *
       Although Barren urges us to apply the per se conflict of
interest rule espoused by the Second Circuit in United States v.
Williams, 372 F.3d 96, 102-03 (2d Cir. 2004), we decline to do
so under the facts here presented.



                                        2
cognizable on direct appeal.               See United States v. Martinez, 136

F.3d 972, 979 (4th Cir. 1998) (providing standard).

               Barren also asserts that the district court deprived

him of the effective assistance of counsel by denying his motion

for a continuance.           “[B]road discretion must be granted trial

courts    on    matters     of    continuances;      only    an     unreasoning       and

arbitrary      insistence        upon    expeditiousness      in    the   face      of   a

justifiable       request    for        delay    violates    the     right     to     the

assistance of counsel.”                 Morris v. Slappy, 461 U.S. 1, 11-12

(1983) (internal quotation marks omitted).                       “The later that a

motion for a continuance is made, the more likely it is made for

dilatory tactics; hence, it is less likely that the district

court arbitrarily denied the continuance.”                         United States v.

LaRouche, 896 F.2d 815, 824 (4th Cir. 1990).                        Upon review, we

conclude that the district court did not abuse its discretion in

denying the motion for a continuance.                       See United States v.

Williams, 445 F.3d 724, 739 (4th Cir. 2006) (providing standard

of review).

               Accordingly, we affirm the district court’s judgment

and     deny    Barren’s     motions       for    leave     to     file   a    pro       se

supplemental brief.          We dispense with oral argument because the

facts    and    legal   contentions        are   adequately        presented     in   the




                                            3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4